t c memo united_states tax_court joseph b leonard and dorothy a cole leonard petitioners v commissioner of internal revenue respondent docket nos filed date c a teklinski for petitioners thomas a dombrowski and valerie n larson for respondent memorandum findings_of_fact and opinion jacobs judge by separate notices of deficiency respondent determined the following with regard to petitioners’ federal income taxes accuracy-related year deficiency sec_6651 dollar_figure dollar_figure --- big_number additions to tax sec_6661 dollar_figure --- --- sec_6653 dollar_figure --- penalty sec_6662 dollar_figure following concessions by the parties the issues for decision are whether petitioners are entitled to a claimed dollar_figure theft_loss in that would permit them a net_operating_loss_carryover deduction in we hold that petitioners are not entitled to the claimed theft_loss in whether petitioners are liable for the addition_to_tax under sec_6653 for we hold that petitioners are so liable whether petitioners are liable for the addition_to_tax under sec_6661 for we hold that petitioners are so liable whether petitioners are liable for the accuracy-related_penalty under sec_6662 a for we hold that petitioners are so liable all section references are to the internal_revenue_code for the years under consideration all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioners husband and wife resided in escondido respondent has conceded that petitioners are not liable for the sec_6651 addition_to_tax for petitioners have conceded the deficiency for california at the time they filed their petitions dorothy cole leonard mrs leonard worked as a legal secretary for approximately years before attending and graduating from western state university college of law she was admitted to the california bar in in her law practice she specializes in trust and estate matters joseph b leonard mr leonard also is an attorney he was admitted to the california bar in and has worked in the area of trusts_and_estates for a corporate trust department petitioners were married in mr leonard has a daughter suzette from a prior marriage suzette married robert gindt robert in robert and suzette filed for a chapter bankruptcy in robert had been employed in several positions including working in floral shops operated by his mother and his aunt in late or early robert became a stockbroker and thereafter participated in a variety of investment transactions from to he was involved in a business venture with katherine gatto a friend to renovate commercial property in berkeley california that was owned by ms gatto and housed the university flower shop robert and suzette’s residence was rented from ms gatto robert had hoped that he and suzette could purchase their residence with profits generated from the flower shop venture but that venture was not financially successful bank loans on date mrs leonard obtained a 2-month bank loan for dollar_figure and provided the proceeds therefrom to robert in order that he could pay off mechanic’s liens on the flower shop property mrs leonard did this as a favor to robert however she expected robert to be responsible for the repayment of principal and interest charged her by the bank robert repaid only a portion of the dollar_figure given him by mrs leonard one of robert’s checks to her dated date bounced mrs leonard was ultimately required to pay off the balance of the dollar_figure loan between february and april of mrs leonard opened four joint bank accounts with robert in order that he could have access to the money mrs leonard placed no restrictions on how robert could use the bank account funds no documentation was prepared to define their relationship all bank statements were sent to mrs leonard the statements revealed a number of overdrafts that began in date in addition to the four joint accounts with robert mrs leonard had bank accounts and a number of trust accounts during between february and date she obtained loans at four banks totaling dollar_figure ostensibly for use in her law practice but in fact the money was provided to robert unsupervised investments during checks totaling more than dollar_figure million were written to prudential bache--where robert was a stockbroker--on one of mrs leonard’s joint accounts with robert the money was used by robert to make investments in his own name he intended to repay the principal to mrs leonard and retain all investment earnings for himself mrs leonard gave no thought as to how robert was investing the money she gave him robert told mrs leonard that he was using the money from her accounts to complete the flower shop project in berkeley to purchase factoring invoices and to purchase properties in danville california robert lost money on the investments he made including approximately dollar_figure in the factoring transactions mr leonard gave robert dollar_figure in date in order that he could make a downpayment for the purchase of property located in danville california willow creek property altogether robert obtained approximately dollar_figure from family and friends to make the downpayment on the dollar_figure million purchase for the willow creek property mr leonard did not expect to receive an interest in the property and he did not require any documentation relating to the transaction robert intended to repay mr leonard with proceeds from the anticipated sale of the willow creek property the sale fell through and foreclosure proceedings were commenced in late petitioners ultimately learned in date that title to both the willow creek property and robert’s residence was held by katherine gatto access to funds terminated in july of petitioners discontinued their transactions with robert when they learned that he might not be able to repay them in the fall of that year petitioners learned that robert no longer worked at prudential bache petitioners never attempted to obtain a note from robert they did not contact katherine gatto to learn about her business dealings with robert nor did petitioners file a civil_action against robert or contact authorities about any possible crime indictment in early robert told petitioners that he and suzette were under criminal investigation related to banking activities at the request of robert and suzette petitioners provided suzette with money to pay her attorney’s fees on date robert and suzette were indicted on bank larceny and conspiracy charges concerning transactions that occurred beginning date at the mechanics bank in richmond california although the indictment against robert and suzette did not involve any transaction with petitioners mrs leonard was notified that some of her account records were subpoenaed with respect to the investigation on date robert pleaded guilty to bank larceny the indictment against suzette was eventually dismissed by early petitioners were aware that robert and suzette had little money that they were selling their personal_property that they had borrowed money from robert’s parents and that their residence and the willow creek property were in foreclosure robert and suzette were evicted from their residence in date and at that time they were unemployed by date their only asset was a chevrolet automobile and their only source of funds came from family members by the end of petitioners had been informed by robert that he and suzette had no money and petitioners had no reason to believe that robert would be able to repay them accountant’s advice clyde n freeman a certified_public_accountant prepared petitioners’ tax returns from through mrs leonard typically reviewed major items in the returns for errors and personally typed the returns freeman knew about the transactions with robert petitioners presented all information about the transactions with robert to freeman when their return was being prepared freeman advised petitioners that a loss with respect to those transactions should not be claimed and that he believed if a deduction for the losses_incurred were to be taken the deduction would be disallowed because of the family relationships involved petitioners did not claim a loss with respect to their transactions with robert on their or returns in date just before the period of limitations for was to expire petitioners filed an amended_return for claiming a dollar_figure embezzlement loss arising from their transactions with robert in the amended_return was prepared by betty white another accountant with freeman’s assistance white advised petitioners that a theft deduction was appropriate in date petitioners filed amended returns for and they claimed a net_operating_loss_carryover from of dollar_figure in and dollar_figure in on their return petitioners claimed a net_operating_loss_carryover from of dollar_figure their return overstated the claimed net_operating_loss_carryover from by approximately dollar_figure petitioners did not file an election to relinquish the carryback period with respect to the claimed net_operating_loss pursuant to sec_172 with their income_tax return or on their amended income_tax return by letter dated date petitioners submitted a request for relief under revproc_92_85 1992_2_cb_490 seeking an extension of time to make an election under sec_172 to relinquish the carryback period with respect to the claimed net_operating_loss on date respondent ruled that petitioners were not eligible for the relief sought petitioners did not appeal respondent’s ruling issue theft_loss opinion petitioners’ entitlement to a net_operating_loss_carryover depends upon the characterization of their transactions with the arithmetical computation for the overstatement of the net_operating_loss_carryover is as follows nol_carryover reported on return nol_carryover reported on return dollar_figure nol_carryover used on return big_number unused nol_carryover from overstatement of carryover on return dollar_figure big_number dollar_figure robert petitioners contend that robert embezzled money from them and as a result thereof they sustained a dollar_figure theft_loss in that would entitle them to a net_operating_loss_carryover deduction in respondent contends that petitioners provided money to robert to assist him and suzette and that petitioners knew at least by that the money would not be repaid individual taxpayers may deduct certain losses including theft losses sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 c a theft_loss is deductible in the year in-which the taxpayer discovers the loss sec_165 petitioners have the burden of proving a theft_loss rule a malik v commissioner tcmemo_1995_204 the term theft includes embezzlement sec_1_165-8 income_tax regs whether a theft occurred depends on the law of the state where the loss was sustained 63_tc_736 affd without published opinion 523_f2d_1053 5th cir under california law a person commits theft if he shall fraudulently appropriate property which has been entrusted to him or shall knowingly and designedly by any false or fraudulent representation or pretense defraud any other petitioners did not contend even in the alternative that their losses should be characterized as losses from a business or nonbusiness_bad_debt on the other hand respondent asserts in her posttrial brief that if petitioners sustained a loss it was a capital_loss or a bad_debt_loss in this regard we are aware that a loss from a theft can generate a net_operating_loss_carryback and carryover whereas a loss from a nonbusiness_bad_debt is treated as a short-term_capital_loss and its use for carryback and carryover purposes is restricted by sec_172 see 405_us_93 person of money cal pen code sec west petitioners claim that robert advised mrs leonard that by having access to and using lines of credit he would be able to make profitable investments in his capacity as a stockbroker with prudential bache petitioners contend that robert obtained the money under false pretenses because he did not invest the money on mrs leonard’s behalf but rather intended to repay her only the principal petitioners posit that robert made the offer because prior to mrs leonard was experiencing personal financial difficulties due to outstanding obligations which she had incurred from her schooling and opening her private law practice the evidence shows that it was robert not mrs leonard who was having financial difficulties mrs leonard prepared a personal financial statement in date that listed total liabilities of only dollar_figure in petitioners’ gross_income was dollar_figure and in it was dollar_figure petitioners had a gross_income of nearly dollar_figure in we believe it unlikely that mrs leonard could have obtained dollar_figure in bank credit half of which was unsecured if she were experiencing financial difficulties on the other hand robert and suzette did have financial difficulties they filed for bankruptcy in in mrs leonard obtained a 2-month dollar_figure bank loan and provided the proceeds to robert in order that he could clear mechanic’s liens on the flower shop property which he was developing mrs leonard admitted that she did not expect to make money on the transaction after robert’s check to repay the bank loan did not clear mrs leonard obtained an extension of the loan robert later repaid only a portion of the loan and mrs leonard was required to make up the difference we believe the understanding between mrs leonard and robert in the transactions was similar to their treatment of the initial dollar_figure loan in while mrs leonard expected the return of her money and while she might have expected some sort of financial benefit if robert had success with his investments her primary purpose in providing the money was to benefit robert and suzette in essence the moneys advanced to robert were noninterest-bearing loans indeed petitioners stated on their return that the purpose of the various loans was to assist family members with financial difficulties hence funds were not used to acquire investment_property or other assets in our opinion the financial arrangement between petitioners and robert did not give rise to a theft as parents petitioners wanted to assist their children in summary we conclude that the funds were loaned to robert without the expectation of petitioners’ realizing a profit accordingly petitioners are not entitled to a dollar_figure theft_loss in and thus are not entitled to a carryover for even assuming arguendo that the financial arrangement between robert and petitioners gave rise to a theft_loss petitioners failed to show that they discovered the loss in indeed the record clearly shows that petitioners knew of the loss by the end of issue negligence the second issue is whether petitioners are liable for the addition_to_tax for negligence under sec_6653 for petitioners dispute the negligence addition_to_tax claiming they are not knowledgeable about tax matters and relied on an accountant we disagree freeman the accountant who prepared the original returns for petitioners knew all of the facts surrounding the transactions with robert and informed petitioners that the losses never could be deducted not satisfied with freeman’s advice petitioners later went to accountant white who advised petitioners that the loss could be claimed sec_6653 provides that if any part of an underpayment_of_tax is the result of negligence or intentional disregard of rules or regulations percent of the underpayment is added to the tax negligence is defined as the failure to exercise the due care that a reasonable prudent person would exercise under similar circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 reliance on professional advice by itself is not an absolute defense to negligence a taxpayer first must demonstrate that his reliance was reasonable 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 petitioners--both experienced attorneys--undoubtedly took a keen interest in a possible deduction of the magnitude involved in this case freeman advised petitioners against taking a theft_loss and petitioners did not take the loss on their original tax_return we are not convinced that petitioners’ subsequent reliance on white’s advice was reasonable petitioners obviously knew prior to that they would not recover the money they transferred to robert thus even assuming arguendo that petitioners sustained a theft_loss as a result of their transactions with robert it is clear that petitioners’ attempt to take the loss for was improper we reach this conclusion in part because by the end of petitioners knew that robert and suzette had no money were unemployed and had no ability to repay them in our opinion petitioners claimed the deduction in because the period of limitations had closed on their and returns petitioners stated on their return that the large increase in the deduction for interest_expense was because of money borrowed to assist family members with financial difficulties and that the funds were not used to acquire investment_property or other assets they did not change their position when filing returns in later years including the years in issue at trial however they maintained that money was borrowed from banks by mrs leonard because she was having financial difficulties and that the funds were invested by robert so that she could repay her debts we do not accept as credible petitioners’ testimony in this regard moreover the claimed deduction was clearly inflated the initial deduction taken in was for dollar_figure although at trial petitioners were unable to prove that they lost that much on their return petitioners claimed a net_operating_loss_carryover from of dollar_figure almost as much as was originally claimed on the amended return the claimed carryover was overstated by about dollar_figure we hold that petitioners were negligent and intentionally disregarded rules or regulations in claiming the embezzlement loss and that they are liable for the addition_to_tax under sec_6653 for issue substantial_understatement sec_6661 applicable to imposes an addition_to_tax of percent of the amount of any underpayment that results from a substantial_understatement of tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6661 petitioners reported a tax_liability of dollar_figure for they had about dollar_figure in income that year and their correct_tax liability would have been much larger than reported we hold that petitioners have failed to carry their burden of showing that they are not liable for the addition_to_tax under sec_6661 for issue accuracy-related_penalty sec_6662 applicable to imposes a penalty of percent of the underpayment attributable to negligence or substantial_understatement of tax sec_6662 b and as previously found petitioners were negligent and substantially understated their tax for by claiming a carryover with respect to the alleged theft_loss in they also were negligent and substantially understated their tax for by claiming a carryover from the same alleged loss petitioners conceded the deduction for because the carryover loss had been fully utilized prior thereto5 we have sustained respondent’s determination that petitioners are liable for the sec_6653 and sec_6661 addition_to_tax for we likewise sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty under sec_6662 for to reflect the foregoing decisions will be entered under rule petitioners had failed to file an election to relinquish the carryback pursuant to sec_172 see discussion supra p
